Citation Nr: 0842495	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-21 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin rash.

4.  Entitlement to service connection for hyperplasia of the 
prostate.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for bilateral hearing loss, 
tinnitus, skin rash, and hyperplasia of the prostate.  The 
claims file was subsequently transferred to the RO in 
Seattle, Washington.

The issues of service connection for skin rash and 
hyperplasia of the prostate are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Although the veteran was exposed to acoustic trauma in 
service, the medical evidence of record shows the veteran's 
tinnitus is not related to his service and that he does not 
have a present hearing loss disability as defined by VA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.307, 3.309, 3.385 (2008).

2.  The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2005.  The RO provided the appellant 
with notice in March 2006, subsequent to the initial 
adjudication, regarding the criteria for assigning effective 
dates and disability ratings.  While the second notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a June 
2006 statement of the case and December 2007 supplemental 
statement of the case, following the provision of notice.  No 
fundamental unfairness is shown as a result of the untimely 
notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained a medical opinion as to the 
etiology of the hearing loss and tinnitus.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He asserts that his hearing loss and 
tinnitus are directly related to his noise exposure in 
service, specifically while being transported on helicopters.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Personnel records show the veteran's military occupational 
specialty in service was Communications Center Specialist.  
He served in Vietnam from August 18, 1967 to March 31, 1969 
and earned, in pertinent part, the Army Commendation Medal 
for exposure to hostile forces.  A December 2005 VA 
examination report further notes the veteran's reports of 
serving in Vietnam for 18 months as a perimeter guard where 
he was frequently exposed to noise from rockets and mortars.  
He served in Chu Lai in communications for one year.  He also 
flew around various army posts as a courier.  Based on the 
veteran's personnel records and his statements regarding his 
experiences in service, exposure to acoustic trauma in 
service is conceded.

With respect to the service connection claim for tinnitus, a 
December 2005 VA examination report shows the veteran 
reported intermittent ringing tinnitus for a year occurring 
in both ears, which was not a real distinct problem.  The 
examiner found that the veteran's accounts of tinnitus 
(intermittent, occurring in the last year) were not 
considered abnormal within a normal population and therefore 
were not caused by or related to his military service.  The 
veteran later stated that he was going through a transition 
in medication for his depression at the time of the VA 
examination and incorrectly responded to the examiner's 
questions regarding his tinnitus.  He indicated that he 
wished to positively state that the ringing in his ears 
occurred every night at least four times or more a week 
(during the day) and was a definite impediment to his ability 
to sleep.   He submitted statements from two physicians 
supporting the fact that he was on medication during the time 
of his audiological examination.  While the veteran's 
statements that he misspoke during the examination and that 
tinnitus actually occurs every night at least four times or 
more a week are accepted as true, the examiner also based the 
negative opinion on the fact that the veteran only began to 
experience tinnitus one year prior to the examination.  
Service medical records are negative for any complaints of 
tinnitus and there is no evidence of tinnitus until 2005, 
which is 36 years after service.  There is no evidence of 
tinnitus prior to the VA examination, and there is no 
evidence that the veteran's tinnitus is related to service.  
The preponderance of the medical evidence is against the 
service connection claim for tinnitus. 

Regarding the service connection claim for hearing loss, the 
record does not show a present hearing loss disability.  For 
VA purposes, impaired hearing will not be considered to be a 
disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

A December 2005 VA audiological evaluation shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
30
LEFT
10
10
15
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  These audiological findings do not 
support the criteria for a hearing loss disability as 
delineated in 38 C.F.R. § 3.385.  

The service medical records show that at discharge from 
service in January 1970, the veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
-
20
LEFT
40
40
40
-
40

These findings show the criteria for hearing loss in the left 
ear were met at discharge from service.  The December 2005 VA 
examiner found that these findings at discharge were very 
likely invalid, however, as the veteran had the same 
threshold value across the frequency range in both ears and 
the loss shown was not consistent with noise exposure.  The 
examiner found that more likely it was revealing collapsing 
canals from the pressure of the headphones, as was documented 
on the present evaluation.  In addition, the veteran's 
hearing was better today than in 1970.  Based on the 
veteran's very normal present thresholds, in the examiner's 
professional opinion the veteran's military service did not 
cause hearing loss.

Although the record shows evidence of in-service exposure to 
acoustic trauma, service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the veteran has argued that his current tinnitus and 
hearing loss disabilities are related to his service, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
that there is no relation between the veteran's exposure to 
acoustic trauma in service and tinnitus; nor is there any 
present hearing loss disability.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claims for tinnitus and bilateral hearing loss; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran seeks service connection for a skin rash, which 
he believes is a result of his exposure to Agent Orange 
during his service in Vietnam.  He indicated that he was 
never examined for a rash on his arm that continues to 
spread.  Service personnel records show the veteran served in 
Vietnam from August 18, 1967 to March 31, 1969.  Service 
medical records show a December 1967 finding of a rash and 
fungal infection.  Medical records dated from February 1968 
to June 1968 show findings of tinea cruris on the left arm 
and groin.  A September 1968 medical record shows complaints 
of a rash on the face and swollen glands.  In January 1969, a 
medical record shows a lump on the right cheek area.  
Tetracycline was prescribed.  A February 1969 medical record 
shows complaints of swollen glands and notes the veteran came 
in once before for this and was given medicine that cleared 
it up.  The diagnosis was acne (facial, minimal).

Post-service medical records show findings of an oral yeast 
infection dated from May 2007 to October 2007.  The veteran 
also has indicated that he continues to suffer from a rash on 
his arm that was shown in service.  A medical opinion is 
necessary to determine whether any fungal infection and/or 
skin rash the veteran presently has was incurred in service, 
including from exposure to Agent Orange in service.

The veteran also seeks service connection for hyperplasia of 
the prostate.  An April 2006 VA medical record shows an 
assessment of prostatitis.  Service medical records show a 
rule out diagnosis of urinary tract infection/ prostatitis in 
January 1969.  A medical opinion should be provided to 
determine what present diagnoses the veteran has associated 
with his prostate and whether there is any relationship 
between any current diagnosis and service, including 
consideration of exposure to Agent Orange in service.  
Prostate cancer diagnosed at any time after exposure to Agent 
Orange is presumably related to such exposure assuming there 
is no probative evidence to the contrary. See 38 C.F.R. 
§§ 3.307, 3.309.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
dermatology examination to determine what 
present skin disorders the veteran 
presently has and whether any of them are 
at least as likely as not related to his 
service, including exposure to Agent 
Orange in service.

The claims file must be reviewed in 
conjunction with the examination and a 
rationale must be provided for any opinion 
given.

2.  Schedule the veteran for a VA prostate 
examination to determine what present 
diagnoses the veteran has associated with 
his prostate and whether any of these 
diagnoses are at least as likely as not 
related to his service, including exposure 
to Agent Orange in service.

The claims file must be reviewed in 
conjunction with the examination and a 
rationale must be provided for any opinion 
given.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If either 
of the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


